Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 10 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuo et al (JP 2018-109755 A).

With respect to claim 1, Kuo et al disclose the claimed invention (as noted for example in Figure 1; Tables 1 and 2 on pages 8 and 9, for Example 1) of a fixed focal imaging lens (100), comprising the followings sequentially arranged from a magnified side to a minified side (please note in the Abstract, wherein the lens system is “arranged from an expansion [magnified] end to a contraction [minified] end”): a first lens set (110), comprising the followings sequentially arranged from the magnified side to the minified side: a first aspheric lens (L1), being a lens closest to the magnified side in the first lens set (110); and a first compound lens (L2,L3), comprising a plurality of lenses (note for example in Figure 1) combined together; an aperture stop (130); and a second lens set (120), comprising the followings sequentially arranged from the magnified side to the minified side: a second compound lens (L5,L6), comprising a plurality of lenses combined together (please note for example in Figure 1); and a second aspheric lens (L7), being a lens closest to the minified side in the second lens set (120); wherein the number of lenses with refractive power in the fixed focal imaging lens (100) is 6-8 (please note in Figure 1 for example), wherein the number of aspheric lenses in the fixed focal imaging lens is 2 or 3 (Please note in Figure 1 and Tables 1 and 2 on pages 8 and 9 for Example 1), and wherein a distance between every two adjacent lenses in the fixed focal imaging lens is fixed during focusing, hence a “fixed-focus lens system.” Please also note the attached English translation of Kuo et al (JP 2018-109755 A).

With respect to claim 8, the fixed focal imaging lens according to claim 1, wherein the first aspheric lens (L1) and the first compound lens (L2,L3) are overall negative powered, and the second compound lens (L5,L6) and the second aspheric lens (L7) are overall positive powered. Please note the third paragraph for the description of Figure 1 or fourth paragraph after the subsection title “Description of Embodiments.”

With respect to claim 10, Kuo et al disclose the claimed invention (as noted for example in Figure 1; Tables 1 and 2 on pages 8 and 9, for Example 1) of a fixed focal imaging lens (100), comprising the followings sequentially arranged from a magnified side to a minified side (please note in the Abstract, wherein the lens system is “arranged from an expansion [magnified] end to a contraction [minified] end”): a first aspheric lens (L1), being a lens closest to the magnified side in the fixed focal imaging lens (100); a first compound lens (L2,L3), comprising a plurality of lenses combined together (note Figure 1 for example); an aperture stop (130); a second compound lens (L5,L6), comprising a plurality of lenses combined together (please note Figure 1 for example); and a second aspheric lens, being a lens closest to the minified side in the fixed focal imaging lens; wherein the number of lenses with refractive power in the fixed focal imaging lens (100) is 6-8 (please note Example 1, in Figure 1 and Tables 1 and 2 on pages 8 and 9), wherein the number of aspheric lenses in the fixed focal imaging lens is 2 or 3 (please note Example 1, in Figure 1 and Tables 1 and 2 on pages 8 and 9), and wherein a distance between every two adjacent lenses in the fixed focal imaging lens is fixed during focusing, hence a “fixed focus lens system.”

With respect to claim 17, the fixed focal imaging lens according to claim 10, wherein the first aspheric lens (L1) and the first compound lens (L2,L3) are overall negative powered, and the second compound lens (L5,L6) and the second aspheric lens (L7) are overall positive powered. Please note the third paragraph for the description of Figure 1 or fourth paragraph after the subsection title “Description of Embodiments.”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 7, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al.

With respect to claims 5 and 14, Kuo et al disclose the claimed invention of a fixed-focus lens system as recited in independent claims 1 and 10, as explained above, except for explicitly teaching that all of the lens elements of the fixed-focus lens system are glass. Kuo et al does teach that most of the lenses are made of glass. Kuo et al teaches that the first aspheric lens may be made of plastic, but does not prohibit the use of glass. Aspheric lenses are well to be made of either plastic or glass. The benefit of glass is that the lenses remain stable even during temperature changes. Plus providing the first lens as glass would also provide the “outside” lens surface that is easier to clean than plastic. It is much more difficult to clean duct, for example, off of plastic lenses. Therefore, since Kuo et al teaches that most of the lenses may be made of glass, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was effective filed to provide all of the lenses made of glass, for the reasons provided above. 

With respect to claims 7 and 16, Kuo et al disclose the claimed invention of a fixed-focus lens system as recited in independent claims 1 and 10, as explained above, except for explicitly teaching that wherein the fixed focal imaging lens (100) satisfies the condition that 1 < |TL/EFL|< 10, wherein TL is a distance measured along an optical axis, from a surface facing towards the magnified side of the lens closest to the magnified side (L1), to a surface facing towards the minified side of the lens closest to the minified side (L7), and EFL is an effective focal length of the fixed focal imaging lens. Kuo et al does teach that their invention meets the condition TL/EFL with values ranging from 4< TL/EFL<15 ( as noted in paragraph [0020] on page 7 with respect to Example 1). Please note in the MPEP at 2144.05(l) which states that, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” Since Kuo et al does not appear to provide “sufficient specificity” for the ratio of TL/EFL to be a specific value beyond the ranges provided, the claimed invention is believed to be “obvious” to one of ordinary skill in the art because Kuo et al at the very least provides an overlapping range value for the ration of TL/EFL, with the range value for the same ratio of the claimed invention, i.e. Kuo et al directly teaches the range value for the ratio for the purpose of reducing the total length, but still consider the viewing angle.

Claims 4 and 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al (JP 2018-109755 A) in view of Yoshinaga et al (U.S. Patent Pub. 2013/0148006 A1).

With respect to claims 4 and 13, Kuo et al disclose the claimed invention of a fixed-focus lens system as recited in independent claims 1 and 10, as explained above, except for explicitly teaching that the lens system further comprises a lens barrel accommodating the first aspheric lens (L1), the first compound lens (L2,L3), the aperture stop (130), the second compound lens (L5,L6) and the second aspheric lens (L7), wherein the material of the lens barrel is metal. Though it is considered to be at least an obvious step to incorporate a lens system into a lens barrel, preferably from metal to strengthen the lens barrel for continued use, Yoshinaga et al is provided for an actual teaching of this obvious step. Please note Figure 21 for example. Though Yoshinaga et al does not specifically provide what the material of the lens barrel is, it would have been at least obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to make the lens barrel out of metal to provide a stable environment for the lens system, for continued use of the lens system and lens barrel. Therefore, it would have been obvious to one of ordinary skill in the art to provide a metal lens barrel for Kuo et al’s lens system for a stable and continued use of the lens system.

Allowable Subject Matter
Claims 2, 3, 6, 9, 11, 12, 15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach of fairly suggest the combination of claimed structural elements and claimed conditional limitations, as recited in claims 2, 3, 6, 9, 11, 12, 15 and 18. With respect to claims 2 and 11, wherein the diameter of the first aspheric lens is smaller than the diameter of the second aspheric lens; with respect to claims 3 and 12, wherein the thickness of the second aspheric lens is 3 or more times the thickness of the first aspheric lens, at the optical axis; with respect to claims 6 and 15, wherein the total length of the lens system (minus the back focal length) is smaller than 20 mm; with respect to claims 9 and 18, wherein the lenses of the system have a specific order of refractive power.

Response to Arguments
Applicant's arguments filed 6-23-22 have been fully considered but they are not persuasive.

The Applicants response to the office action mailed on 3-24-22 has been received and considered, wherein the Applicants traversed the prior art rejections of claims 1, 4, 5, 7, 8, 10,13, 14, 16 and 17. Claims 2, 3, 6, 9, 11, 12, 15 and 18 were indicated as having allowable subject matter. The Examiner respectfully finds the Applicants arguments of the prior art rejections to not be persuasive. 
The Applicants main argument for both the independent claims, i.e. claims 1 and 10, are directed to the claimed invention reciting the limitation “…and wherein a distance between every two adjacent lenses in the fixed focal imaging lens is fixed during focusing.” The Applicants argue that Kuo et al (JP 2018-109755 A) fails to disclose this particular limitation, as in fails to meet the requirements of Section 2131 of the MPEP:  "A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987). 
It is noted here that MPEP 2131 further states that: 
A claimed invention may be rejected under 35 U.S.C. 102  when the invention is anticipated (or is "not novel") over a disclosure that is available as prior art. To reject a claim as anticipated by a reference, the disclosure must teach every element required by the claim under its broadest reasonable interpretation. 

Also, MPEP 2131.05, which states that:
A reference is no less anticipatory if, after disclosing the invention, the reference then disparages it. The question whether a reference "teaches away" from the invention is inapplicable to an anticipation analysis. Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The prior art was held to anticipate the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed."). See Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005)(claimed composition that expressly excluded an ingredient held anticipated by reference composition that optionally included that same ingredient); see also Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1349, 51 USPQ2d 1943, 1948 (Fed. Cir. 1999) (Claimed composition was anticipated by prior art reference that inherently met claim limitation of "sufficient aeration" even though reference taught away from air entrapment or purposeful aeration.).

In the instant case, Kuo et al disclose a fixed-focus lens system wherein focusing is performed by moving the entire fixed focus lens system, as noted for example on page 3, in the paragraph beginning with “When used in a projection apparatus,” last sentence, wherein Kuo et al teaches that focusing is performed by adjusting the distance between the second lens group and the light valve. This is also taught on page 6 (of the English translation) in the paragraph beginning, “When used in the projection apparatus,” and, as well as in the claims. Kuo et al clearly teach that both the first lens group and the second lens group of the present embodiment are moved to effect or perform focusing. Therefore, Kuo et al disclose a fixed focus lens system wherein the whole lens is moved, and therefore, “…a distance between every two adjacent lenses in the fixed focal imaging lens is fixed during focusing.” There is no teaching in Kuo et al that the first and second lens groups are moved separately and individually to perform focusing. Kuo et al does provide an additional method to fine tune the focusing (as noted on page 7, in the paragraph beginning with “In the fixed focus lens200a…”) of the fixed-focus lens system, wherein the second lens and the third lens of the first lens group can move along the optical axis. However, Kuo et al’s primary method of performing focusing is taught to be moving the entire lens in relation to the imaging valve. Because an alternative or additional method of focusing does not negate that fact that Kuo et al disclose that “a distance between every two adjacent lenses in the fixed focal imaging lens is fixed during focusing.” Hence the title of Kuo et al’s invention is a “fixed focus lens.” As noted above with respect to the MPEP 2131.05, it is not sufficient to negate a prior art reference when an embodiment of the invention, such as that noted in Kuo et al, even when it teaches away from the claimed invention of the present application. The entire disclosure of Kuo et al teaches several embodiments, including at least one that reads on the claimed invention, such as noted in the office action mailed on 3-24-22, paragraph 2, on page 2. The prior art rejection cites Example 1 of Kuo et al, as noted in Figure 1 and in data tables on pages 8 and 9. Another example of Kuo et al that reads on the present claimed invention, is in Figure 3 of Kuo et al. Since Kuo et al teach all of the claimed limitations, as explained in the prior art rejections of the office action mailed on 3-24-22, and as explained in this response to the Applicants’ arguments, the prior art rejections made in the office action mailed on 3-24-22 are hereby maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVELYN A LESTER whose telephone number is (571)272-2332. The examiner can normally be reached M-F: 10am-6pm(ET); subject to flex. schedule..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/EVELYN A LESTER/Primary Examiner
Art Unit 2872